Bell, J.
The judgment of the municipal court of Atlanta in favor of the plaintiff in a suit on account was not to be treated as a nullity merely because it was rendered without first requiring the plaintiff to comply with a demand filed by the defendant for a bill of particulars. Civil Code (1910), § 5960; Hill v. Harris, 11 Ga. App. 358 (1) (75 S. E. 518); Hudson v. Cohen, 32 Ga. App. 299 (122 S. E. 718). The superior court did not err in dismissing the certiorari.

Judgment affirmed.


Jenkins, P. J., and Stephens. J., concur.